Citation Nr: 1430225	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  11-27 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, daughter and granddaughter



ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to October 1954.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia.

In May 2014, the appellant presented testimony during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran died in November 2009.  The primary cause of death was glioblastoma, a malignant brain tumor; there were no underlying or contributing causes.  The appellant contends that, although the Veteran was not service-connected for glioblastoma, his exposure to organic, volatile ground and surface water contaminants, as well as heavy metals, including manganese, lead and magnesium, while serving at the Fort Dix Landfill and Fort Devens Sudbury Training Annex, caused him to develop glioblastoma.  She also contends that he was exposed to lead, debris, and heavy metals from firing howitzers, which caused his glioblastoma.  Finally, she referenced studies showing that the rate of cancer was significantly higher among Korean veterans than the general population.  

On remand, a medical opinion must be obtained regarding the relationship, if any, between the Veteran's exposure to these elements in service and his brain cancer.

In addition, the RO made a request for the Veteran's Social Security Administration (SSA) disability records.  However, a reply is not of record.  Additional efforts to obtain these records should be made.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Copies of any VA treatment records dated in November 2009 should be obtained and added to the claims folder or electronic record.  

2.  Obtain from the SSA a copy of any decision regarding the Veteran's claim for disability benefits, as well as copies of all medical records underlying that determinations.  If these records are not available, a negative reply is required.

3.  Thereafter, arrange for an appropriate medical doctor to review the Veteran's complete claims folder, to include any electronic records.  

The examiner is specifically asked to review:  (a) the packet of information (in a blue folder) provided by the appellant at the time of her May 2014 hearing;  (b) the information provided about the Fort Dix Landfill and Fort Devens-Sudbury Training Annex; and  (c) the literature submitted by the appellant in October 2010.  

The Board notes that the Veteran served at Ft. Devens in December 1952, at Fort Dix from December 1952 to March 1953, and in Korea from September 1953 to September 1954.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's glioblastoma was causally related to any incident of his service.  The examiner should specifically address each of the appellant's contentions, as follows:

(i)  that the Veteran's glioblastoma was caused by exposure to organic, volatile ground and surface water contaminants, as well as heavy metals, including manganese, lead and magnesium, while serving at the Fort Dix Landfill and Fort Devens Sudbury Training Annex; 

(ii) that the Veteran's glioblastoma was caused by exposure to lead, debris, and heavy metals from firing howitzers; and

(iii) that studies show that the rate of cancer is significantly higher among Korean veterans than the general population, and therefore, the Veteran's glioblastoma resulted from exposure to carcinogens in Korea.  

A detailed rationale, including reference to pertinent findings from the record, should be provided for all opinion(s) provided.  If any opinion cannot be provided without resort to speculation, the examiner should so state and indicate why such an opinion would require speculation.

4.  After completion of the above and any other development deemed necessary, readjudicate the appellant's claim.  If the claim on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

